Citation Nr: 0424313	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  93-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his sister, and his therapists


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
March 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision which denied the 
veteran's request to reopen his claim of service connection 
for PTSD.  The veteran's claim was remanded in October 1995 
and April 1998.  In August 1999, the Board reopened and 
remanded the veteran's claim of service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran has a clear diagnosis of PTSD.  

2.  The veteran has a verified stressor of being exposed to 
rocket attacks while with the 36th Engineer Battalion at Vung 
Tao.  


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. 
§ § 1110, 1131 (West. 2002); 38 C.F.R. §§ 3.303; 3.304 (f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2003).  

The evidence clearly shows that the veteran has been 
diagnosed with PTSD.  The veteran was diagnosed with PTSD at 
a June 2000 VA examination.  One of the stressors described 
was being under rocket attacks.  He was also diagnosed with 
PTSD by the clinical psychologist S.B. in March 2002, who 
stated that he saw the veteran for monthly therapy sessions.   

In light of the fact that the veteran was diagnosed with 
PTSD, and the VA examiner has linked the veteran's current 
symptoms with a specific in-service stressor of being subject 
to rocket attacks, the only remaining element needing to be 
proved to grant service connection for PTSD is verification 
of the rocket attacks in question.
 
In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  Service 
medical records show that he served in Vietnam as a radio 
operator.  This specialty is not indicative of combat, nor 
was the veteran awarded any decorations indicative of combat.  
Accordingly, the record must contain sufficient corroboration 
through service records to establish the occurrence of the 
claimed stressful events. 38 C.F.R. § 3.304 (f); Zarycki, 
supra. 

Service personnel records show that the veteran served in 
Vietnam from September 1, 1967, until November 1968, and that 
he was assigned to the 36th Engineering Battalion.  The 
veteran's representative submitted a number of reports 
prepared by the commanding officer from the 36th Engineering 
Battalion during 1968.  These reports were sent to the 
commanding officer of the 34th Engineer Group, and were 
prepared weekly.  

One report from April 1968 noted rocket and mortar attacks.  
Another report from October 1968 had as a subject, "Status 
or Projects for the period 15 Oct. thru 21 Oct. 1968."  The 
report noted that there had been an enemy rocket attack on 
Vung Tau on October 19, 1968, resulting in moderate damage to 
a dump truck, as well as light damage to three other dump 
trucks and a Battalion Headquarters building.  In a August 
2001 letter, the veteran described a rocket attack on Vung 
Tao in September 1968.  He prepared a map of the area, and 
wrote that stray rockets came into the barracks area.  He 
wrote that to the best of his memory, 7 rockets came within 
300 yards of his duty station.   

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket attacks.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."    Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

The Pentecost case is similar to the veteran's case.  Since 
the veteran's battalion verified that it was subject to 
rocket and mortar attacks during the time period the veteran 
was at Vung Tau, it is determined that the veteran was indeed 
subject to these attacks also.  It is noted that the veteran 
stated that the rocket attack in question occurred in 
September 1968, and the battalion described the rocket attack 
happening in October 1968.  However, it is also noted that 
the veteran has been consistent in having described being 
subject to rocket and mortar attacks.  At his April 1992 
hearing, he described rocket and mortar attacks at Vung Tau 
in September and October 1968.  Thus, pursuant to Pentecost, 
and granting the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107, it is determined that the weekly reports 
from the 36th Engineer Battalion verifies the veteran's 
stressor of being subject to rocket attacks while at Vung 
Tau.

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



